


GUARANTY




THIS GUARANTY ("Guaranty"), made and entered into this 6th day of July 2017, by
and between CHARLES A. ROSS, JR. a/k/a Andy Ross (hereinafter “GUARANTOR”) and
HARVEY M. BURSTEIN (hereinafter "LENDER").




WITNESSETH:




WHEREAS, AMERICAN REBEL, INC. (hereinafter “BORROWER”) on or about the 6th day
of July 2017 executed, as maker, its promissory note payable to LENDER, or
order, in the principal amount of Two Hundred Fifty Thousand and no/100
($250,000.00) together with interest thereon as set forth in said note
(hereinafter “NOTE”).




WHEREAS, GUARANTOR has induced LENDER to agree to loan BORROWER the funds
evidenced by NOTE upon GUARANTOR’s representation that he would conditionally
guaranty all of the obligations of BORROWER under said NOTE, as set forth
herein,




NOW, THEREFORE, in consideration of inducing LENDER to enter into the
aforementioned loan evidence by NOTE, and for ONE DOLLAR ($1.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




1.

GUARANTOR, does hereby unconditionally guarantee the full and prompt performance
and observance of all the payments, conditions, covenants and agreements
contained in said NOTE and payable by BORROWER to LENDER as provided to be paid,
performed and observed by BORROWER, its successors and assigns (all hereinafter
referred to as "obligations secured"). GUARANTOR does hereby waive acceptance
and notice of acceptance hereof. GUARANTOR agrees that if default shall at any
time be made by BORROWER in any obligations secured, the undersigned GUARANTOR
will and truly pay any sum and cause performance under said NOTE to LENDER, his
heirs or assigns, and also all damages that may arise in consequence of the
non-performance of said covenants and conditions, or any of them. GUARANTOR
further agrees to pay all of LENDER 's expenses, including reasonable attorney
fees incurred in enforcing any or all of said obligations secured or incurred in
enforcing this Guaranty or both. The undersigned further agrees that his
liability under this Guaranty shall be joint and several, continuing, absolute,
unconditional and primary, and shall remain in full force and effect until
BORROWER shall have fully and satisfactorily discharged all of said obligations
secured to LENDER, and further, LENDER may, at his sole option, proceed against
the undersigned with or without having commenced any action against or having
obtained any judgment against BORROWER and without prior resort to collateral
security or suit or judgment against BORROWER.




2.

Every default of BORROWER under any obligation secured shall give rise to a
separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. It is expressly understood, however, that if an
act of default, as defined in said NOTE shall have occurred and be continuing,
all sums accrued and unpaid under the terms of said NOTE shall, at the option of
LENDER, become immediately due and payable from the undersigned.




3.

This Guaranty and the liability hereunder shall in no way be affected or
impaired (and LENDER is expressly authorized to make, from time to time without
notice to anyone) by creation of or any compromise, settlement, release,
renewal, extension, indulgence, change in or modification of any of the
obligations or liabilities of and with BORROWER under said NOTE, or by any
failure, neglect or omission on the part of LENDER to realize upon any
obligations or liabilities of BORROWER. In order to hold the undersigned liable
hereunder, there shall be no obligation on the part of LENDER at any time to
resort for payment to BORROWER, or to any other persons or corporations, or
other properties or assets or to any security, property or other right or
remedies whatsoever, and LENDER shall have the right to enforce this Guaranty
irrespective of whether or not proceedings or steps are pending, seeking to or
realization upon or from any of the foregoing.




4.

All diligence in collection of payments or performance of other obligations of
BORROWER and all notice of any default of BORROWER under any obligation secured
and any and all notice of acceptance of this Guaranty (which shall be deemed
accepted by execution by the parties) or of reliance by LENDER upon this
Guaranty are expressly waived by the undersigned. The said extension of the due
dates for payment in full of said NOTE and all obligations secured shall be
conclusively presumed to have been created and contracted in reliance upon this
Guaranty.




5.

No act of commission or omission of any kind or at any time upon the part of
LENDER in respect of any matter whatsoever shall in any way affect or impair
this Guaranty.




6.

This Guaranty shall not be revocable by notice or due to death, but shall remain
in full force and effect until BORROWER has discharged all of its obligations to
LENDER under all obligations secured in said NOTE and any extensions or renewals
thereof.








--------------------------------------------------------------------------------




7.

LENDER may, without any notice whatsoever to anyone, sell, assign, or transfer
all of his right, title and interest under said NOTE and/or all of his right,
title and interest in and to the payments other sums at any time due or to
become due thereunder and, in such event, every immediate and successive
assignee or transferee of the right, title and interest of LENDER shall have the
right to enforce this Guaranty by suit or otherwise as fully as if such assignee
or transferee were herein, by name, specifically given such right, power and
such benefit.




8.

GUARANTOR shall not in respect to any payments made by him hereunder have any
rights on the ground of subrogation, suretyship or otherwise to stand in the
place of LENDER so as to compete with him as creditors of BORROWER unless and
until the claims of LENDER under the obligations secured shall have been fully
paid and satisfied.




9.

This Guaranty and every part thereof shall be binding upon the undersigned, his
legal representatives, heirs, successors and assigns, and shall inure to the
benefit of LENDER and his legal representatives, heirs, successors and assigns.




10.

Any notice to, or demand upon, GUARANTOR elected to be given or made by LENDER
(although none be required hereunder) shall be deemed effective, if not first
otherwise made or given, when forwarded by mail, to the last known address of
GUARANTOR appearing on the books or records of LENDER with the same effect as if
the same were actually delivered to, and received by, the GUARANTOR in person.
All rights and remedies of LENDER at law or in equity or hereunder or by statute
shall be cumulative and may be exercised singly or concurrently in such order as
LENDER may elect.




11.

GUARANTOR agrees that if an attorney is used from time to time to enforce any of
the rights herein granted to LENDER, whether by suit or by any other means
whatsoever, any reasonable attorney fees of any sum due LENDER under all
obligations secured shall be added thereto.




12.

LENDER shall not by any delay, omissions or otherwise be deemed to have waived
any of his rights or remedies hereunder and no waiver shall be valid unless in
writing signed by LENDER and then only to the extent therein set forth. The
waiver by LENDER of any right or remedy hereunder on any occasion shall not be
constructed as a bar to any right or remedy which LENDER would otherwise have
had on any future occasion. No executory agreements shall be effective to change
or modify or to discharge in whole or in part this Guaranty unless such
executory agreement is in writing and signed by LENDER. GUARANTOR shall be
individually, severally, and jointly and severally bound with all other
guarantors of said NOTE and liable hereunder and as between themselves and
LENDER, and GUARANTOR, jointly and severally shall be obligated as principal
debtor. In the event any clause or provisions of this Guaranty shall be invalid
or void for any reason, such invalid or void clause or provision shall not
affect the whole of this instrument and the balance thereof shall remain in full
force and effect. Whenever the context hereof shall require, the masculine
pronoun includes the plural and vice versa.




13.

This agreement shall be deemed to have been made in the State of Kansas
regardless of the order in which the signatures of the parties hereto determined
in accordance with the laws of the State of Kansas. If there is a lawsuit filed,
debtor agrees that LENDER, at his sole option, may file any such action in the
District Court of Johnson County, Kansas and, that upon such filing,
jurisdiction and venue shall be proper in said Court.





2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Guaranty the day and

first year written







GUARANTOR:

LENDER:




/s/ Charles A. Ross, Jr.

/s/ Harvey M. Burstein

Charles A. Ross, Jr.

Harvey M. Burstein

a/k/a Andy Ross







ADDRESS:

ADDRESS:

 

 

3260 Highway 431

13901 Conser, Apt. 1607

Spring Hill, TN 37174

Overland Park, KS 66223







STATE OF KANSAS




COUNTY OF JOHNSON

)




BE IT REMEMBERED, that on this 6th day of July 2017, before me, the undersigned,
a Notary Public in and for said County and State, came CHARLES A. ROSS, JR.
a/k/a Andy Ross who is personally known to me to be the same persons who
executed the within instrument of writing, and duly acknowledged the execution
of the same as his free act and deed.




IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.




/s/ Jerold A. Bressel

Jerold A. Bressel

Notary Public







My appointment expires:

10-19-18





3


